Exhibit 10.28

 

EXECUTION VERSION

 

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC.

 

 

$150,000,000

 

 

Senior Notes due 2023

 

 



 

 

 

MASTER Note Purchase Agreement

 

 



 

 

 

Dated June 10, 2020

 

 

 



 

 

 

Table of Contents

 

Section Heading  Page        Section 1. Authorization of Notes  1       
Section 2. Sale and Purchase of Notes  1       



Section 2.1 Sale and Purchase of Series 2020 Notes  1 Section 2.2 Additional
Series of Notes  1



       Section 3. Closing  2        Section 4. Conditions to Closing  3       



Section 4.1. Representations and Warranties  3 Section 4.2. Performance; No
Default  3 Section 4.3. Compliance Certificates  3 Section 4.4. Opinions of
Counsel  3 Section 4.5. Purchase Permitted By Applicable Law, Etc.  3
Section 4.6. Sale of Other Notes  3 Section 4.7. Payment of Special Counsel
Fees  4 Section 4.8. Private Placement Number  4 Section 4.9. Changes in
Corporate Structure  4 Section 4.10. Funding Instructions  4 Section 4.11.
Proceedings and Documents  4 Section 4.12. Rating  4 Section 4.13. Conditions to
Issuance of Additional Notes  4



       Section 5. Representations and Warranties of the Company  5       



Section 5.1. Organization; Power and Authority  5 Section 5.2. Authorization,
Etc.  5 Section 5.3. Disclosure  5 Section 5.4. Organization and Ownership of
Shares of Subsidiaries  6 Section 5.5. Financial Statements  6 Section 5.6.
Compliance with Laws, Other Instruments, Etc.  6 Section 5.7. Governmental
Authorizations, Etc.  7 Section 5.8. Litigation; Observance of Agreements,
Statutes and Orders  7 Section 5.9. Taxes  7 Section 5.10. Title to Property;
Leases  7 Section 5.11. Licenses, Permits, Etc.  7 Section 5.12. Compliance with
Employee Benefit Plans  8 Section 5.13. Private Offering by the Company  9
Section 5.14. Use of Proceeds; Margin Regulations  9 Section 5.15. Existing
Indebtedness; Future Liens  9 Section 5.16. Foreign Assets Control Regulations,
Etc.  10 Section 5.17. [Reserved]  11 Section 5.18. Environmental Matters  11
Section 5.19. Investment Company Act  11

 



i 

 

 

Section 6. Representations of the Purchasers.  11       



Section 6.1. Purchase for Investment  11 Section 6.2. Source of Funds  12
Section 6.3. Investment Experience; Access to Information  13 Section 6.4.
Authorization  13 Section 6.5. Reliance  13



       Section 7. Information as to Company  14       



Section 7.1. Financial and Business Information  14 Section 7.2. Officer’s
Certificate  16 Section 7.3. Visitation  16 Section 7.4. Electronic Delivery  17



       Section 8. Payment and Prepayment of the Notes  18       



Section 8.1. Maturity  18 Section 8.2. Optional Prepayments with Make-Whole
Amount  18 Section 8.3. Allocation of Partial Prepayments  18 Section 8.4.
Maturity; Surrender, Etc.  18 Section 8.5. Purchase of Notes  18 Section 8.6.
Make-Whole Amount  19 Section 8.7. Payments Due on Non-Business Days  20
Section 8.8. Change in Control  20



       Section 9. Affirmative Covenants  21       



Section 9.1. Compliance with Laws  21 Section 9.2. Insurance  21 Section 9.3.
Maintenance of Properties  21 Section 9.4. Payment of Taxes and Claims  21
Section 9.5. Corporate Existence, Etc.  22 Section 9.6. Books and Records  22
Section 9.7. Subsidiary Guarantors  22 Section 9.8. Status of BDC  23
Section 9.9. Investment Policies  23 Section 9.10. Rating Confirmation  23
Section 9.11. Most Favored Lender  24



       Section 10. Negative Covenants.  25       



Section 10.1. Transactions with Affiliates  25 Section 10.2. Merger,
Consolidation, Etc.  26 Section 10.3. Line of Business  28 Section 10.4.
Economic Sanctions, Etc.  28 Section 10.5. Liens  28 Section 10.6. Financial
Covenants  31

 



ii 

 

 

Section 11. Events of Default  31        Section 12. Remedies on Default, Etc. 
34       



Section 12.1. Acceleration  34 Section 12.2. Other Remedies  34 Section 12.3.
Rescission  34 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 
35



       Section 13. Registration; Exchange; Substitution of Notes  35       



Section 13.1. Registration of Notes  35 Section 13.2. Transfer and Exchange of
Notes  35 Section 13.3. Replacement of Notes  36



       Section 14. Payments on Notes  36       



Section 14.1. Place of Payment  36 Section 14.2. Payment by Wire Transfer  36
Section 14.3. Tax Forms  37



       Section 15. Expenses, Etc.  37       



Section 15.1. Transaction Expenses  37 Section 15.2. Certain Taxes  38
Section 15.3. Survival  38



       Section 16. Survival of Representations and Warranties; Entire Agreement 
39        Section 17. Amendment and Waiver  39       



Section 17.1. Requirements  39 Section 17.2. Solicitation of Holders of Notes 
40 Section 17.3. Binding Effect, Etc.  40 Section 17.4. Notes Held by Company,
Etc.  40



       Section 18. Notices  41        Section 19. Reproduction of Documents  41
       Section 20. Confidential Information  42        Section 21. Substitution
of Purchaser  43

 



iii 

 

 

Section 22. Miscellaneous  43       



Section 22.1. Successors and Assigns  43 Section 22.2. Accounting Terms  43
Section 22.3. Severability  44 Section 22.4. Construction, Etc.  44
Section 22.5. Counterparts; Electronic Contracting  44 Section 22.6. Governing
Law  45 Section 22.7. Jurisdiction and Process; Waiver of Jury Trial  45

 

Schedule A — Defined Terms Schedule 1 — Form of Senior Note due 2023 Schedule
4.4(a) — Matters Addressed in Opinion of Special Counsel for the Company
Schedule 4.4(b) — Form of Opinion of Special Counsel for the Purchasers Schedule
5.3 — Disclosure Materials Schedule 5.4 — Subsidiaries of the Company, Ownership
of Subsidiary Stock and Directors and Senior Officers Schedule 5.5 — Financial
Statements Schedule 5.15 — Existing Indebtedness Schedule 10.1 — Affiliate
Transactions Schedule 10.5 — Liens Purchaser Schedule — Information Relating to
Purchasers Exhibit S — Form of Supplement to Master Note Purchase Agreement

 



iv 

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC.
200 Clarendon Street, 37th Floor
Boston, MA 02116

 

Senior Notes due 2023

 

Dated as of June 10, 2020

 

ToEach of the Purchasers Listed in

the Purchaser Schedule Hereto:

 

Ladies and Gentlemen:

 

BAIN CAPITAL SPECIALTY FINANCE, INC., a Delaware corporation (the “Company”),
agrees with each of the Purchasers as follows:

 

Section 1.          Authorization of Notes

 

The Company will authorize the issue and sale of $150,000,000 aggregate
principal amount of its Senior Notes due 2023 (the “Series 2020 Notes”). The
Series 2020 Notes shall be substantially in the form set out in Schedule 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule A and, for purposes of this Agreement, the rules of construction set
forth in Section 22.4 shall govern.

 

The Series 2020 Notes, together with each Series of Additional Notes which may
from time to time be issued pursuant to the provisions of Section 2.2, are
collectively referred to as the “Notes” (such term shall also include any such
notes as amended, restated or otherwise modified from time to time pursuant to
Section 17 and including any such notes issued in substitution therefor pursuant
to Section 13).

 

Section 2.          Sale and Purchase of Notes

 

Section 2.1          Sale and Purchase of Series 2020 Notes. Subject to the
terms and conditions of this Agreement, the Company will issue and sell to each
Purchaser and each Purchaser will purchase from the Company, at the Closing
provided for in Section 3, Series 2020 Notes in the principal amount specified
opposite such Purchaser’s name in the Purchaser Schedule at the purchase price
of 99.031% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

 

Section 2.2          Additional Series of Notes. The Company may, from time to
time, in its sole discretion, without the consent of any holders of any
Series of Notes, but subject to the terms hereof, issue and sell prior to
June 10, 2030 one or more additional Series of its promissory notes or
additional principal amount of any Series under the provisions of this Agreement
pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S. Each additional Series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:

 

(i)          each Series of Additional Notes, when so issued, shall be
differentiated from all previous Series by sequential designation inscribed
thereon;

 

(ii)         Additional Notes of the same Series may consist of more than one
different and separate tranches and may differ with respect to outstanding
principal amounts, maturity dates, interest rates and premiums, if any, and
price and terms of redemption or payment prior to maturity, but all such
different and separate tranches of the same Series shall vote as a single class
and constitute one Series;

 



 

 

 

(iii)        each Series of Additional Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory and optional prepayment on the dates and at the premiums, if any,
have such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 16;

 

(iv)        each Series of Additional Notes issued under this Agreement shall be
in substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

 

(v)         the minimum principal amount of any Note issued under a Supplement
shall be $100,000, except as may be necessary to evidence the outstanding amount
of any Note originally issued in a denomination of $100,000 or more;

 

(vi)        all Additional Notes shall rank pari passu with all other
outstanding Notes; and

 

(vii)       no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to the application of the proceeds
thereof, any Default or Event of Default shall have occurred and be continuing.

 

Section 3.          Closing

 

The sale and purchase of the Series 2020 Notes to be purchased by each Purchaser
(the “Closing”) shall occur remotely on June 10, 2020, or such other manner as
the parties may agree upon. At the Closing the Company will deliver to each
Purchaser the Series 2020 Notes to be purchased by such Purchaser in the form of
a single Series 2020 Note (or such greater number of Notes in denominations of
at least $100,000 as such Purchaser may request) dated the date of the Closing
and registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company specified in the
funding instruction letter provided by the Company at the Closing pursuant to
Section 4.10. If at the Closing the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure by the Company to tender such Notes
or any of the conditions specified in Section 4 not having been fulfilled to
such Purchaser’s satisfaction.

 



 2 

 

 

Section 4.          Conditions to Closing

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.          Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.

 

Section 4.2.          Performance; No Default. The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing.
Before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Change
in Control or Event of Default shall have occurred and be continuing.

 

Section 4.3.          Compliance Certificates

 

(a)          Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

(b)          Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

 

Section 4.4.          Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of the Closing (a) from Dechert LLP, special counsel for the Company,
covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers) and (b) from Milbank LLP, the
Purchasers’ special counsel in connection with such transactions, as set forth
in Schedule 4.4(b) and covering such other matters incident to such transactions
as such Purchaser may reasonably request.

 

Section 4.5.          Purchase Permitted By Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

 

Section 4.6.          Sale of Other Notes. Contemporaneously with the Closing
the Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

 



 3 

 

 

Section 4.7.          Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the Closing the
reasonable and documented out-of-pocket fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

 

Section 4.8.          Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO)
shall have been obtained for the Notes.

 

Section 4.9.          Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation (in each case, other than as
permitted under Section 10.2) or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

Section 4.10.        Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company specifying (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.

 

Section 4.11.        Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.

 

Section 4.12.        Rating. The Purchasers shall have received evidence that
the Notes shall be rated “BBB-” or better by Egan-Jones Ratings Co., which
rating shall specifically describe the Notes, including their interest rate,
maturity and Private Placement Number.

 

Section 4.13.        Conditions to Issuance of Additional Notes. The obligations
of the Additional Purchasers to purchase any Additional Notes shall be subject
to the following conditions precedent, in addition to the conditions specified
in the Supplement pursuant to which such Additional Notes may be issued:

 

(a)          A duly authorized Senior Financial Officer shall execute and
deliver to each Additional Purchaser an Officer’s Certificate dated the date of
issue of such Series of Additional Notes stating that such officer has reviewed
the provisions of this Agreement (including any Supplements hereto) and setting
forth the information and computations (in sufficient detail) required in order
to establish whether the Company is in compliance with the requirements of
Section 10.6 on such date (based upon the financial statements for the most
recent fiscal quarter ended prior to the date of such certificate but after
giving effect to the issuance of the Additional Series of Notes and the
application of the proceeds thereof).

 

(b)          The Company and each such Additional Purchaser shall execute and
deliver a Supplement substantially in the form of Exhibit S hereto.

 

(c)          Each Additional Purchaser shall have confirmed in the Supplement
that the representations set forth in Section 6 are true with respect to such
Additional Purchaser on and as of the date of issue of the Additional Notes.

 

(d)          Each Subsidiary Guarantor, if any, shall execute and deliver a
ratification of its Subsidiary Guaranty.

 



 4 

 

 

Section 5.          Representations and Warranties of the Company.

 

The Company represents and warrants as of the date of the Closing (or, if any
such representations and warranties expressly relate to an earlier date, then as
of such earlier date) to each Purchaser that:

 

Section 5.1.          Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.

 

Section 5.2.          Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.          Disclosure.

 

(a)          The Company, through its agent, Goldman Sachs has delivered to each
Purchaser a copy of two Presentations, each dated May 2020 (the
“Presentations”), relating to the transactions contemplated hereby. The
Presentations, together with the SEC Filings, fairly describe, in all material
respects, the general nature of the business and principal properties of the
Company and its Subsidiaries. This Agreement, the Presentations, the SEC
Filings, the financial statements listed in Schedule 5.5, the documents
identified in Schedule 5.3, the documents, certificates or other writings
provided in the virtual data room maintained in connection with the Series 2020
Notes (the “VDR Documents”) and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company (other than financial
projections, pro forma financial information and other forward-looking
information, information relating to third parties and general economic
information) prior to May 29, 2020 in connection with the transactions
contemplated hereby (this Agreement, the Presentations, the SEC Filings, the
documents identified on Schedule 5.3 , the VDR Documents and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since March 31, 2020, there has been no change in the
financial condition, operations, business or properties of the Company or any
Subsidiary except changes that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that would reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

 



 5 

 

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which has been delivered to each Purchaser by
or on behalf of the Company in connection with the transactions contemplated by
this Agreement are based upon good faith assumptions and, in the case of
financial projections and pro forma financial information, good faith estimates,
in each case, believed to be reasonable at the time made, it being recognized
that (i) such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

Section 5.4.          Organization and Ownership of Shares of Subsidiaries.

 

(a)          Schedule 5.4(a) contains (except as noted therein) complete and
correct lists as of the date of the Closing of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor and (ii) the
Company’s directors and senior officers.

 

(b)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4(a) as being owned by the
Company and its Subsidiaries have been validly issued and, to the extent
applicable, are fully paid and non-assessable and are owned by the Company or
another Subsidiary free and clear of any Lien that is prohibited by this
Agreement.

 

(c)          Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, except where
the failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(d)          No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4(d) and
customary limitations imposed by corporate law or similar statutes) restricting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

Section 5.5.          Financial Statements. The Company has delivered to each
Purchaser copies of the financial statements of the Company and its Subsidiaries
listed on Schedule 5.5. All of such financial statements (including in each case
the related schedules and notes, but excluding all financial projections, pro
forma financial information and other forward-looking information) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and lack of footnotes).

 



 6 

 

 

Section 5.6.          Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any (A) indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease or any other agreement or instrument
to which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected or
(B) the corporate charter or by-laws of the Company, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (iii) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to the Company or any Subsidiary, in each case, except where any of the
foregoing (other than clause (i)(B) above), individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.7.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than any filing required
under the Securities Exchange Act of 1934 or the rules or regulations
promulgated thereunder on Form 8-K, Form 10-Q or Form 10-K.

 

Section 5.8.          Litigation; Observance of Agreements, Statutes and Orders.

 

(a)          There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.9.          Taxes. The Company and its Subsidiaries have filed all
federal income and other material tax returns that are required to have been
filed in any jurisdiction, and have paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.

 

Section 5.10.        Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

 



 7 

 

 

Section 5.11.         Licenses, Permits, Etc.

 

(a)          The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others, except for any such conflicts that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)          To the knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(c)          To the knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

 

Section 5.12.         Compliance with Employee Benefit Plans.

 

(a)          The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as has not resulted in or would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: (i) neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3(3) of ERISA), and (ii) no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or section 4068 of ERISA or by the granting of a security interest in
connection with the amendment of a Pension Plan under Section 412 of the Code.

 

(b)          The present value of the aggregate benefit liabilities under each
of the Pension Plans, determined as of the end of such Pension Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Pension Plan’s most recent actuarial valuation report,
did not exceed the aggregate current value of the assets of such Pension Plan
allocable to such benefit liabilities by an amount that has resulted in or
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The term “benefit liabilities” has the meaning
specified in section 4001(a)(16) of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3(26) and section 3(27),
respectively, of ERISA.

 

(c)          The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate have resulted in or would reasonably be
expected to result in a Material Adverse Effect.

 

(d)          The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not reasonably likely to result in a Material Adverse Effect.

 



 8 

 

 

(e)          The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2.

 

(f)          The Company and its Subsidiaries do not have any Non-U.S. Plans
that have resulted in or would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.13.         Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series 2020 Notes or any
substantially similar debt Securities for sale to, or solicited any offer to buy
the Series 2020 Notes or any substantially similar debt Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than ten (10) other Institutional Investors,
each of which has been offered the Series 2020 Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Series 2020
Notes to the registration requirements of section 5 of the Securities Act or to
the registration requirements of any Securities or blue sky laws of any
applicable jurisdiction.

 

Section 5.14.         Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the sale of the Series 2020 Notes for general corporate
purposes, which may include general corporate purposes, including repaying
outstanding indebtedness, making opportunistic investments and paying corporate
expenses. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.         Existing Indebtedness; Future Liens.

 

(a)          Except as described therein, Schedule 5.15 sets forth a complete
and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of June 10, 2020 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranty thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. As of June 10, 2020,
neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and, to the knowledge of the
Company, no event or condition exists with respect to any Indebtedness of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

 



 9 

 

 

(b)          Except as disclosed in Schedule 5.15 (as may be updated by the
Company from time to time), neither the Company nor any Subsidiary has agreed or
consented to cause or permit any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness or to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
that secures Indebtedness.

 

(c)          Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of the Company, except as disclosed in Schedule 5.15 (as may be
updated by the Company from time to time).

 

Section 5.16.         Foreign Assets Control Regulations, Etc.

 

(a)          Neither the Company nor any Controlled Entity (i) is a Blocked
Person or Canada Blocked Person, (ii) has been notified that its name appears or
may in the future appear on a State Sanctions List or (iii) is a target of
sanctions that have been imposed by Canada, the United Nations or the European
Union.

 

(b)          Neither the Company nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)          No part of the proceeds from the sale of the Notes hereunder:

 

(i)          constitutes or will constitute funds obtained on behalf of any
Blocked Person or Canada Blocked Person or will otherwise be used by the Company
or any Controlled Entity, directly or indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person or
Canada Blocked Person, (B) for any purpose that would cause any Purchaser to be
in violation of any U.S. Economic Sanctions Laws or Canadian Economic Sanctions
Laws or (C) otherwise in violation of any U.S. Economic Sanctions Laws or
Canadian Economic Sanctions Laws;

 

(ii)          will be used, directly or indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

 

(iii)         will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)          The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Canadian Economic
Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

 



 10 

 

 

Section 5.17.        [Reserved].

 

Section 5.18.        Environmental Matters.

 

(a)          Neither the Company nor any Subsidiary has received any written
claim and no proceeding has been instituted asserting any claim against the
Company or any of its Subsidiaries with respect to any of their respective real
properties now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary has knowledge of any facts
which would reasonably be expected to give rise to any claim, public or private,
of violation of or liability under Environmental Laws by the Company or any
Subsidiary, except, in each case, such as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)          Neither the Company nor any Subsidiary has handled, stored or
disposed of any Hazardous Materials on real properties now or formerly owned,
leased or operated by any of them in a manner which has violated any
Environmental Law that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(d)          Neither the Company nor any Subsidiary has had a release of any
Hazardous Materials in a manner which would reasonably be expected to give rise
to liability under any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 5.19.        Investment Company Act.

 

(a)          The Company has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act.

 

(b)          The business and other activities of the Company and its
Subsidiaries, including the issuance of the Notes hereunder, the application of
the proceeds and repayment thereof by the Company and the consummation of the
transactions contemplated by this Agreement do not result in a violation or
breach in any material respect of the provisions of the Investment Company Act
or any rules, regulations or orders issued by the SEC thereunder, in each case
that are applicable to the Company and its Subsidiaries.

 

(c)          The Company is in compliance in all respects with the Investment
Policies, except to the extent that the failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.          Representations of the Purchasers.

 

Section 6.1.          Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 



 11 

 

 

Section 6.2.          Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM maintains an ownership interest in
the Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 



 12 

 

 

(f)          the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not constitute assets of any employee benefit plan,
other than a plan that is not subject to ERISA or section 4975 of the Code.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 6.3.          Investment Experience; Access to Information. Each
Purchaser severally represents that it (a) is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act and
an “Institutional Account” as defined in FINRA Rule 4512(c), (b) either alone or
together with its representatives has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of this
investment and make an informed decision to so invest, and has so evaluated the
risks and merits of such investment and made such informed decision to so
invest, (c) has the ability to bear the economic risks of this investment and
can afford a complete loss of such investment, (d) understands the terms of and
risks associated with the purchase of the Notes, including a lack of liquidity,
pricing availability and risks associated with the industry in which the Company
operates, (e) has had the opportunity to review (i) the Disclosure Documents,
(ii) the Annual Report on Form 10-K for the Company for the fiscal year ended
December 31, 2019, (iii) the Quarterly Report on Form 10-Q for the Company for
the quarter ended March 31, 2020 and (iv) such other disclosure regarding the
Company, its business and its financial condition as such Purchaser has
determined to be necessary or relevant in connection with the purchase of the
Notes, and has carefully reviewed such disclosure, (f) has had a full
opportunity to ask such questions and make such inquiries concerning the
Company, its business and its financial condition as such Purchaser has deemed
appropriate in connection with such purchase and to receive satisfactory answers
to such questions and inquiries and (g) has not received any printed material or
statement that is contrary to the Disclosure Documents from or on behalf of the
Company.

 

Section 6.4.          Authorization. Each Purchaser severally represents that
(a) it has full power and authority to enter into this Agreement and (b) this
Agreement, when executed and delivered by such Purchaser, will constitute valid
and legally binding obligations of such Purchaser, enforceable in accordance
with their terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies.

 

Section 6.5.          Reliance. Each Purchaser severally (a) acknowledges that
Goldman Sachs, as placement agent for the Notes, may rely on the representations
and warrants of such Purchaser contained in this Section 6 as if it were a party
to this Agreement; (b) represents and warrants that such Purchaser is not
relying upon, and has not relied upon, any statement, representation or warranty
made by Goldman Sachs, any of its Affiliates or any of its or their Control
persons, officers, directors or employees, in making its investment or decision
to invest in the Company; and (c) agrees (for itself and for each account for
which such Purchaser is acquiring the Notes) that none of Goldman Sachs, any of
its Affiliates or any of its or their Control persons, officers, directors or
employees shall be liable to any Purchaser in connection with its purchase of
the Notes.

 



 13 

 

 

Section 7.          Information as to Company

 

Section 7.1.          Financial and Business Information. The Company shall
deliver to each holder of a Note that is an Institutional Investor:

 

(a)          within 60 days (or such shorter period as is 15 days greater than
the period applicable to the filing of the Company’s Quarterly Report on
Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year)), duplicate copies of,

 

(i)           a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such quarter, and

 

(ii)          consolidated statements of operations, changes in Shareholders’
Equity and cash flows of the Company and its consolidated subsidiaries, for such
quarter and (in the case of the consolidated statements of operations for the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally
(other than absence of footnotes and year-end adjustments), and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the Company and its consolidated subsidiaries being
reported on and their results of operations and cash flows, subject to changes
resulting from year-end adjustments;

 

(b)         within 105 days (or such shorter period as is 15 days greater than
the period applicable to the filing of the Company’s Annual Report on Form 10 K
(the “Form 10 K”) with the SEC regardless of whether the Company is subject to
the filing requirements thereof after the end of each fiscal year of the
Company), duplicate copies of,

 

(i)           a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such year, and

 

(ii)          consolidated statements of operations, changes in Shareholders’
Equity and cash flows of the Company and its consolidated subsidiaries for such
year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” qualification or
exception as to the Company (other than as a result of the impending maturity or
any prospective default under any credit document of the Company, including this
Agreement and the Notes) and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

 



 14 

 

 

(c)          promptly upon their becoming available, one copy of (i) each
financial statement, report, notice, proxy statement or similar document sent by
the Company or any Subsidiary to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;

 

(d)          promptly, and in any event within 5 Business Days after a
Responsible Officer becoming aware of the existence of any Event of Default or
that any Person (other than a Purchaser or a holder of a Note) has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person (other than a Purchaser or a holder of a Note) has given any notice
or taken any action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

 

(e)          promptly, and in any event within 5 days after a Responsible
Officer becoming aware of any of the following, a written notice setting forth
the nature thereof and the action, if any, that the Company or an ERISA
Affiliate proposes to take with respect thereto:

 

(i)          with respect to any Pension Plan, any reportable event, as defined
in section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;

 

(ii)          the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(iii)         any event, transaction or condition that would reasonably be
expected to result in the incurrence of any liability by the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3(3) of ERISA), or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect; or

 

(iv)         receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans
that would reasonably be expected to have a Material Adverse Effect;

 

(f)          promptly, and in any event within 30 days of receipt thereof,
copies of any notice to the Company or any Subsidiary from any Governmental
Authority relating to any order, ruling, statute or other law or regulation that
would reasonably be expected to have a Material Adverse Effect;

 

(g)         within 10 days following the date on which the Company’s auditors
resign or the Company elects to change auditors, as the case may be,
notification thereof, together with such further information as the Required
Holders may request;

 



 15 

 



 

(h)          with reasonable promptness, such other data and information
relating to the business, operations, affairs, financial condition, assets or
properties of the Company or any of its Subsidiaries or relating to the ability
of the Company to perform its obligations hereunder and under the Notes as from
time to time may be reasonably requested by the Required Holders, in each case
to the extent reasonably available to the Company and subject to any applicable
confidentiality restrictions.

 

(i)            promptly, and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof.

 

(j)            promptly, and in any event within three (3) Business Days after
an Unsuccessful Equity Offering has occurred, notice that an Unsuccessful Equity
Offering has occurred, which written notice shall be accompanied by evidence
satisfactory to the Required Holders to such effect and confirming the effective
date of the Unsuccessful Equity Offering and the Applicable Coupon payable in
respect of the Notes in consequence thereof an (“Equity Offering Notice”).

 

Section 7.2.         Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer (a “Compliance Certificate”):

 

(a)           setting forth the information from such financial statements that
is required in order to establish whether the Company was in compliance with the
requirements of Section 10.6 during the quarterly or annual period covered by
the financial statements then being furnished and the Applicable Coupon
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;

  

(b)          certifying that such Senior Financial Officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes an Event of Default or, if any such
condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto; and

 

(c)           setting forth a list of all Subsidiaries that are Subsidiary
Guarantors and certifying that each Subsidiary that is required to be a
Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in each
case, as of the date of such certificate of Senior Financial Officer.

 

Section 7.3.         Visitation. Subject to any applicable confidentiality
restrictions, the Company shall permit the representatives of each holder of a
Note that is an Institutional Investor:

 

(a)           if no Event of Default then exists and is continuing, at the
expense of such holder and upon at least ten (10) Business Days’ prior notice to
the Company, to visit the principal executive office of the Company, to discuss
the affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
provided that such visitation rights set forth in this clause (a) may only be
exercised once per calendar year for each holder of a Note (aggregating its
Affiliates as one holder for this purpose); and

 



 16 

 

 

(b)           if an Event of Default then exists and is continuing, at the
expense of the Company and upon at least ten (10) Business Days’ prior notice to
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such reasonable times and as often as may
be reasonably requested.

 

Section 7.4.          Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a) or (b) and Section 7.2 shall be deemed to have been delivered if
the Company satisfies any of the following requirements with respect thereto:

 

(a)           such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each holder of a Note by e-mail at the e-mail
address set forth in such holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company;

 

(b)           the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or (b), as the case may be, with
the SEC on EDGAR and shall have made such form available on its home page on the
internet, which is located at https://baincapitalbdc.com as of the date of this
Agreement and for Section 7.1(a) or (b) shall have delivered the related
Officer’s Certificate satisfying the requirements of Section 7.2 to each holder
of a Note by electronic mail;

 

(c)           such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c)(i), or any Supplement referred to in Section 7.1(i), as
applicable is/are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

 

(d)           the Company shall have timely filed any of the items referred to
in Section 7.1(c) or Section 7.1(i) with the SEC on EDGAR and shall have made
such items available on its home page on the internet or on IntraLinks or on any
other similar website to which each holder of Notes has free access;

 

provided, however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior written notice, which may be by e-mail, included in the Officer’s
Certificate delivered pursuant to Section 7.2 or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

 



 17 

 

 

Section 8.           Payment and Prepayment of the Notes.

 

Section 8.1.         Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

 

Section 8.2.         Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to, in such Senior Financial
Officer’s sole discretion, either (a) the estimated Make-Whole Amount due in
connection with such prepayment or (b) the Make-Whole Amount due in connection
with such prepayment, in each case setting forth the details of such
computation. To the extent that an estimated Make-Whole Amount is included in
such certificate of a Senior Financial Officer, then two Business Days prior to
such prepayment, the Company shall deliver to each holder of Notes a certificate
of a Senior Financial Officer specifying the calculation of the Make-Whole
Amount as of the specified prepayment date.

 

Section 8.3.         Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

Section 8.4.         Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5.         Purchase of Notes. The Company will not and will not permit
any Controlled Affiliate to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding Notes except (a) upon the payment
or prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or a Controlled
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Controlled Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes. For the avoidance of doubt, no Make-Whole Amount
shall be owed in connection with any prepayment or purchase made other than
pursuant to Section 8.2.

 



 18 

 

 

Section 8.6.          Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, (i) for the period
beginning on June 10, 2020 and ending on (and including) June 10, 2022, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal and (ii) after June 10, 2022, zero; provided
that the Make-Whole Amount may in no event be less than zero.  For the purposes
of determining the Make-Whole Amount, the following terms have the following
meanings:  “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 



 19 

 

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.         Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

 

Section 8.8.         Change in Control.

 

(a)           The Company will, within fifteen Business Days after any
Responsible Officer has knowledge of the occurrence of any Change in Control,
give written notice of such Change in Control to each holder of Notes. Such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (b) of this Section 8.8 and shall be accompanied by the certificate
described in subparagraph (e) of this Section 8.8.

 

(b)           The offer to prepay Notes contemplated by subparagraph (a) of this
Section 8.8 shall be an offer to prepay, in accordance with and subject to this
Section 8.8, all, but not less than all, the Notes held by each holder (in this
case only, “holder” in respect of any Note registered in the name of a nominee
for a disclosed beneficial owner shall mean such beneficial owner) on a date
specified in such offer (the “Section 8.8 Proposed Prepayment Date”). Such date
shall be not less than 30 days and not more than 60 days after the date of such
offer (if the Section 8.8 Proposed Prepayment Date shall not be specified in
such offer, the Section 8.8 Proposed Prepayment Date shall be the first Business
Day after the 45th day after the date of such offer).

 

(c)           A holder of Notes may accept the offer to prepay made pursuant to
this Section 8.8 by causing a notice of such acceptance to be delivered to the
Company not later than 15 Business Days after receipt by such holder of the most
recent offer of prepayment. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.8 shall be deemed to constitute
rejection of such offer by such holder.

 



 20 

 

 

(d)           Prepayment of the Notes to be prepaid pursuant to this Section 8.8
shall be at 100% of the principal amount of such Notes, together with interest
on such Notes accrued to, but excluding, the date of prepayment, but without
Make-Whole Amount or other premium.

 

(e)           Each offer to prepay the Notes pursuant to this Section 8.8 shall
be accompanied by a certificate, executed by a Senior Financial Officer of the
Company and dated the date of such offer, specifying: (i) the Section 8.8
Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to, but excluding, the Section 8.8 Proposed Prepayment Date; (v) that the
conditions of this Section 8.8 have been fulfilled; and (vi) in reasonable
detail, the nature and date of the Change in Control.

 

Section 9.           Affirmative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 9.1.         Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.         Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities engaged in the same or a similar business and
similarly situated.

 

Section 9.3.         Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.         Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to, file all federal income and other material
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



 21 

 

 

Section 9.5.         Corporate Existence, Etc. Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Section 10.2, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.6.          Books and Records. The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be. The Company will, and will cause each of its
Subsidiaries to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets. The Company and
its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company will, and will cause each of its Subsidiaries to,
continue to maintain such system.

 

Section 9.7.          Subsidiary Guarantors.

 

(a)          The Company will cause each of its Subsidiaries (other than Foreign
Subsidiaries) that guarantees or otherwise becomes liable at any time, whether
as a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility for which the Company is a
borrower or guarantor to concurrently therewith:

 

(i)           enter into (A) an agreement in form and substance satisfactory to
the Required Holders providing for the guaranty by such Subsidiary, on a joint
and several basis with all other such Subsidiaries providing a guaranty, of
(x) the prompt payment in full when due of all amounts payable by the Company
pursuant to the Notes (whether for principal, interest, Make-Whole Amount or
otherwise) and this Agreement, including all indemnities, fees and expenses
payable by the Company thereunder and (y) the prompt, full and faithful
performance, observance and discharge by the Company of each and every covenant,
agreement, undertaking and provision required pursuant to the Notes or this
Agreement to be performed, observed or discharged by it (a “Subsidiary
Guaranty”) or (B) a joinder to the Subsidiary Guaranty; and

 

(ii)          deliver the following to each holder of a Note:

 

(A)            an executed counterpart of such Subsidiary Guaranty or a joinder
thereto;

 

(B)             a certificate signed by an authorized responsible officer of
such Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company);

 



 22 

 

 

(C)             all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and, where
applicable, good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty and the performance by such Subsidiary of its
obligations thereunder; and

 

(D)            an opinion of counsel reasonably satisfactory to the Required
Holders covering such matters relating to such Subsidiary and such Subsidiary
Guaranty as the Required Holders may reasonably request.

 

(b)          At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Material Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing, (iii) no amount
is then due and payable under such Subsidiary Guaranty, (iv) if in connection
with such Subsidiary Guarantor being released and discharged under any Material
Credit Facility (other than in connection with a sale of such Subsidiary or its
Equity Interests), any fee or other form of consideration is given to any holder
of Indebtedness under such Material Credit Facility specifically for such
release, the holders of the Notes shall receive equivalent consideration
substantially concurrently therewith and (v) each holder shall have received a
certificate of a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv).

 

Section 9.8.           Status of BDC. The Company shall at all times maintain
its status as a “business development company” under the Investment Company Act.

 

Section 9.9.           Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 9.10.         Rating Confirmation. The Company covenants and agrees
that, at its sole cost and expense, it shall cause to be maintained at all times
a Rating from at least one NRSRO that indicates that it will monitor the rating
on an ongoing basis. The Company shall provide the applicable Rating Agency with
any information as to the Company’s affairs as may be reasonably requested by
such Rating Agency in connection with such ratings. The Company further
covenants and agrees it shall (i) provide the holders of the Notes with a copy
of a letter evidencing such confidential private rating at least annually and no
later than June 10 of each year (beginning June 10, 2021), which letter shall
(a) specifically describe the Notes, including their interest rate, maturity and
Private Placement Number for each series of Notes, as applicable, (b) be in a
form that may be provided to the NAIC and the SVO and (c) address the likelihood
of payment of both principal and interest on the Notes (which requirement shall
be deemed satisfied if such letter is silent as to the likelihood of payment of
both principal and interest and does not otherwise include any indication to the
contrary), (ii) confirm the then-current Ratings in each Compliance Certificate
and (iii) promptly, and in any event within ten (10) Business Days after a Below
Investment Grade Event has occurred, notify the holders of the Notes in writing,
sent in the manner provided in Section 18, that a Below Investment Grade Event
has occurred, which written notice shall be accompanied by evidence satisfactory
to the Required Holders to such effect and confirming the effective date of the
Below Investment Grade Event and the Applicable Coupon payable in respect of the
Notes in consequence thereof (a “Below Investment Grade Notice”). The fees and
expenses of NRSRO and all other costs incurred in connection with obtaining,
affirming or appealing a Rating pursuant to this Section 9.10 shall be borne
solely by the Company.

 



 23 

 

 

Section 9.11.         Most Favored Lender.

 

(a)           If the Company or any Subsidiary Guarantor (i) is as of the date
of this Agreement a party to a credit facility, loan agreement or other like
financial instrument under which the Company or any Subsidiary Guarantor may
incur Unsecured Indebtedness in excess of $50,000,000 (an “Existing Credit
Facility”), or (ii) after the date of this Agreement enters into any amendment
or other modification of any Existing Credit Facility (an “Amended Credit
Facility”) or (iii) enters into any new credit facility, whether with commercial
banks or other Institutional Investors pursuant to a credit agreement, note
purchase agreement or other like agreement after the date of this Agreement
under which the Company or any Subsidiary Guarantor may incur Unsecured Debt in
excess of $50,000,000 (in any such case, a “New Credit Facility” and together
with any Existing Credit Facility and Amended Credit Facility, each an “Other
Facility”), which Other Facility contains a Relevant Covenant that would be more
beneficial to the holders of Notes than the Relevant Covenant set forth in this
Agreement or any new Relevant Covenant not currently set forth in this Agreement
(any such provision, a “More Favorable Covenant”), then the Company shall
provide a Most Favored Lender Notice in respect of such More Favorable Covenant.
Thereupon, unless waived in writing by the Required Holders within 10 Business
Days after each holder’s receipt of such notice, such More Favorable Covenant
shall be deemed automatically incorporated into this Agreement, mutatis
mutandis, as if set forth in full herein, effective as of the date when such
More Favorable Covenant shall have become effective under such Other Facility
and any event of default in respect of any such Relevant Covenant so included
herein shall be deemed to be an Event of Default under Section 11(c) (after
giving effect to any grace or cure provisions under such Other Facility),
subject to all applicable terms and provisions of this Agreement, including,
without limitation, all rights and remedies exercisable by the holders of the
Notes hereunder. Thereafter, upon the request of any holder of a Note, the
Company shall (at its sole cost and expense) enter into any additional agreement
or amendment to this Agreement reasonably requested by such holder evidencing
any of the foregoing.

 

(b)          Any More Favorable Covenant incorporated into this Agreement
(herein referred to as an “Incorporated Covenant”) (i) shall be deemed
automatically amended herein to reflect any subsequent amendments or
modifications (but not waivers) made to such Incorporated Covenant under the
applicable Other Facility which make such Incorporated Covenant less restrictive
on the Company and (ii) shall be deemed automatically deleted from this
Agreement at such time as such Incorporated Covenant is deleted, terminated or
otherwise removed from such Other Facility or the requirement to comply
therewith ceases to exist, or each such Other Facility shall be terminated;
provided that:

 

(i)            notwithstanding the foregoing, such Incorporated Covenant shall
continue to apply and be deemed to be set forth in this Agreement until the
applicable Additional Covenant Effective Date in respect thereof, and if a
Default or Event of Default then exists (including, without limitation, as a
result of a breach of any Incorporated Covenant), such Incorporated Covenant
shall not be deemed to be amended or deleted from this Agreement at any time
such Default or Event of Default is continuing, and

 

(ii)           if any lender or the agent under any Other Facility is paid any
remuneration as consideration for the amendment or modification or removal of
such Incorporated Covenant then such remuneration shall be concurrently paid, on
the same equivalent terms, ratably to each holder of the Notes then outstanding.

 



 24 

 

 

(c)           Upon the effectiveness of any amendment upon the request of the
Company or any holder of Notes, the holders of Notes (if applicable) and the
Company shall (at the Company’s sole cost and expense) enter into any additional
agreement or amendment to this Agreement reasonably requested by the Company or
a holder of Notes, as the case may be, evidencing the amendment of any such
Incorporated Covenant. Upon the effectiveness of any deletion or removal, upon
the request of the Company, the holders of Notes shall (at the Company’s sole
cost and expense) enter into any additional agreement or amendment to this
Agreement requested by the Company evidencing the deletion and termination of
any such Incorporated Covenant.

 

(d)           For the avoidance of doubt, the financial covenants and related
definitions, Events of Default or Applicable Coupon adjustment set forth in this
Agreement as of the date of this Agreement shall not in any event be deemed or
construed to be excluded, terminated, loosened, relaxed, amended or otherwise
modified by operation of the terms of this Section 9.11. For purposes hereof,
any covenant similar to any of the covenants set forth in Section 10.6 of this
Agreement shall be deemed to be a Relevant Covenant.

 

Section 10.         Negative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.         Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or any of its Subsidiaries or Excluded
Subsidiaries) involving payment in excess of $1,000,000, except:

 

(a)           in the ordinary course and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate;

 

(b)          transactions not prohibited under this Agreement or the Notes;

 

(c)          transactions with Affiliates that are set forth in Schedule 10.1;

 

(d)          transactions with one or more Affiliates (including co-investments)
as permitted by any SEC exemptive order (as may be amended from time to time),
any no-action letter or as otherwise permitted by applicable law, rule or
regulation or SEC staff interpretations thereof or based on advice of counsel;

 

(e)          transactions between or among, on the one hand, the Company and/or
any of its Subsidiaries, and, on the other hand, any SBIC Subsidiary or any
“downstream affiliate” (as such term is used under the rules promulgated under
the Investment Company Act) company of the Company and/or any of its
Subsidiaries at prices and on terms and conditions, taken as a whole, not
materially less favorable to the Company and/or such Subsidiaries than in good
faith is believed could be obtained on an arm’s-length basis from unrelated
third parties,

 

(f)           a transaction that has been approved by a majority of the
independent directors of the board of directors of the Company;

 

(g)          any Investment that results in the creation of an Affiliate;

 



 25 

 

 

(h)          any sale or contribution (which may be in the form of an outright
assignment or participation) of Investments from the Company to an Excluded
Subsidiary for the purpose of incurring or securing indebtedness at such
Excluded Subsidiary;

 

(i)           customary management or other servicing arrangements between the
Company and any Excluded Subsidiary;

 

(j)           any issuance, sale or grant of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options, restricted stock awards or units and
stock ownership plans or other compensation, severance or retention awards or
plans approved by the board of directors of the Company or any Subsidiary;

 

(k)          (i) any collective bargaining, employment, retention or severance
agreement or compensatory arrangement entered into by the Company or any of its
direct or indirect subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or those of the Company, (ii) any agreement pertaining
to the repurchase of Equity Interests pursuant to rights with current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors and (iii) transactions pursuant to any employee
compensation, benefit plan, stock option plan or arrangement, any health,
disability or similar insurance plan which covers current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;

 

(l)           customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors of the Company in good faith;

 

(m)         transactions and payments required under the definitive agreement
for any acquisition permitted under this Agreement or any Investment (to the
extent any seller, employee, officer or director of an acquired entity becomes
an Affiliate in connection with such transaction);

 

(n)          the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, members of the board of directors (or
similar governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Company and/or any of its direct
or indirect subsidiaries in the ordinary course of business;

 

(o)          transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Company and/or the applicable Subsidiary in the good faith determination of the
board of directors (or similar governing body) of the Company or the senior
management thereof or (ii) on terms at least as favorable as might reasonably be
obtained from a Person other than an Affiliate; and

 

(p)          the Company may issue and sell Equity Interests to its Affiliates.

 

Section 10.2.         Merger, Consolidation, Etc. The Company will not, and will
not permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person except:

 



 26 

 

 

(a)           if in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

 

(b)           if in the case of any such transaction involving a Subsidiary
Guarantor, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary Guarantor as an entirety, as
the case may be, shall be (1) the Company, such Subsidiary Guarantor or another
Subsidiary Guarantor; or (2) a solvent corporation or limited liability company
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia) and, if such Subsidiary Guarantor is not such corporation
or limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

 

(c)           the Equity Interests of any Subsidiary Guarantor may be sold,
transferred or otherwise disposed of to an Obligor;

 

(d)           any Subsidiary Guarantor may be liquidated or dissolved; provided
that (i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary Guarantor shall be distributed or otherwise
transferred to an Obligor and (ii) the Company determines in good faith that
such liquidation is in the best interests of the Company and is not materially
disadvantageous to the holders of the Notes;

 

(e)           in the cases of clauses (a) and (b)(2) above, each Subsidiary
Guarantor under any Subsidiary Guaranty that is outstanding at the time such
transaction or each transaction in such a series of transactions occurs
reaffirms its obligations under such Subsidiary Guaranty in writing at such time
pursuant to documentation that is reasonably acceptable to the Required Holders;
and

 

(f)            in the case of clause (a) above, immediately before and
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.

 



 27 

 

 

Section 10.3.         Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Company’s most recent
Form 10-K, other than (i) ancillary or support businesses; (ii) any business in
or related to private credit or that other business development companies enter
into or are engaged in; or (iii) otherwise in accordance with its Investment
Policies.

 

Section 10.4.         Economic Sanctions, Etc. The Company will not, and will
not permit any Controlled Entity to (a) become (including by virtue of being
owned or controlled by a Blocked Person or Canada Blocked Person), own or
control a Blocked Person or Canada Blocked Person or (b) directly or indirectly
have any investment in or engage in any dealing or transaction (including any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder or
any affiliate of such holder to be in violation of, or subject to sanctions
under, any law or regulation applicable to such holder, or (ii) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions Laws or Canadian
Economic Sanctions Laws.

 

Section 10.5.         Liens. The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:

 

(a)           any Lien on any property or asset of the Company or a Subsidiary
existing on the date of this Agreement and set forth in Schedule 10.5, provided
that (i) no such Lien shall extend to any other property or asset of the Company
or any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the date of this Agreement and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(b)          Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet due or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company in accordance with GAAP;

 

(c)           Liens of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business, provided that such Liens (i) attach
only to the securities (or proceeds) being purchased or sold and (ii) secure
only obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing;

 

(d)           Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmens’, storage, landlord, and repairmen’s Liens and other similar
Liens arising in the ordinary course of business and securing obligations (other
than Indebtedness for borrowed money) not yet due or that are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Company or any of its direct or
indirect subsidiaries in accordance with GAAP;

 



 28 

 

 

(e)          Liens incurred or pledges or deposits made to secure obligations
incurred in the ordinary course of business under workers’ compensation laws,
unemployment insurance or other similar social security legislation (other than
in respect of employee benefit plans subject to ERISA) or to secure public or
statutory obligations;

 

(f)           Liens securing the performance of, or payment in respect of, bids,
insurance premiums, deductibles or co-insured amounts, tenders, government or
utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business;

 

(g)          Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default;

 

(h)          customary rights of setoff and liens upon (i) deposits of cash in
favor of banks or other depository institutions in which such cash is maintained
in the ordinary course of business, (ii) cash and financial assets held in
securities accounts in favor of banks and other financial institutions with
which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business, in the case of each of clauses (i) through (iii) above,
securing payment of fees, indemnities, charges for returning items and other
similar obligations;

 

(i)           Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions;

 

(j)           zoning restrictions, easements, rights-of-way, encroachments,
protrusions, licenses, or other restrictions on, and other minor defects or
irregularities affecting, the use of any real estate (including leasehold
title), in each case which do not interfere with or affect in any material
respect the ordinary course conduct of the business of the Company and the
Subsidiary Guarantors;

 

(k)          purchase money Liens on specific equipment and fixtures provided
that (i) such Liens only attach to such equipment and fixtures, (ii) the
Indebtedness secured thereby is incurred in the ordinary course of business to
finance equipment and fixtures and (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost and the fair market value of such equipment
and fixtures at the time of the acquisition thereof;

 

(l)           deposits of money securing leases to which the Company or any
Subsidiary is a party as lessee made in the ordinary course of business;

 

(m)         Liens consisting of any (i) interest or title of a lessor or
sub-lessor under any lease of real estate not prohibited hereunder,
(ii) landlord lien permitted by the terms of any lease, (iii) restriction or
encumbrance to which the interest or title of such lessor or sub-lessor may be
subject or (iv) subordination of the interest of the lessee or sub-lessee under
such lease to any restriction or encumbrance referred to in the preceding clause
(iii);

 

(n)          Liens (i) solely on any cash earnest money deposits made by the
Company and/or any of its Subsidiaries in connection with any letter of intent
or purchase agreement with respect to any Investment or (ii) consisting of an
agreement to dispose of any property;

 



 29 

 

 

(o)          Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Company and/or
any Subsidiary;

 

(p)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company and its Subsidiaries or (ii) secure any
Indebtedness;

 

(q)          Liens on Securities that are the subject of repurchase agreements
constituting Investments arising out of such repurchase transaction;

 

(r)           Liens arising (i) out of conditional sale, title retention,
consignment or similar arrangements for the sale of any assets or property in
the ordinary course of business or (ii) by operation of law under Article 2 of
the UCC (or similar law of any jurisdiction);

 

(s)           Liens in favor of any Obligor;

 

(t)           Liens securing obligations under Swap Contracts;

 

(u)          (i) Liens on Equity Interests of joint ventures or non-Obligors
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Obligors;

 

(v)          Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

 

(w)          any encumbrance or restriction assumed in connection with an
acquisition of the property or Equity Interests of any Person, so long as such
encumbrance or restriction relates solely to the property so acquired (or to the
Person or Persons (and its or their subsidiaries) bound thereby) and was not
created in connection with or in anticipation of such acquisition;

 

(x)           any right of offset, banker’s lien, security interest or other
like right against any Portfolio Investments held by a custodian;

 

(y)          Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA or its designee;

 

(z)           Liens on Equity Interests in any Structured Subsidiary in favor of
and required by any lender providing third-party financing to such Structured
Subsidiary;

 

(aa)         Liens filed to secure the Company’s obligations related to
participation interests granted by the Company in all or any portion of the
Company’s interest in an Excluded Subsidiary;

 

(bb)        prior to release of the relevant escrow, Liens on cash or Cash
Equivalents (and the related escrow accounts) constituting the proceeds, and the
related prefunding of interest, premiums and other customary amounts, from an
issuance into (and pending the release from) escrow,

 

(cc)         Liens securing collateral posted as margin to secure obligations
under any Indebtedness so long as, after giving pro forma effect to such Liens,
the Company is in compliance with Section 10.6;

 



 30 

 

 

(dd)        Liens on Special Equity Interests included in the Investments of the
Company or any of its subsidiaries but only to the extent securing obligations
in the manner provided in the definition of “Special Equity Interests”;

 

(ee)         Liens on assets securing Indebtedness so long as, after giving pro
forma effect to such Liens, the Company is in compliance with Section 10.6; and

 

(ff)          Liens on assets securing other obligations in an aggregate
principal amount at any time outstanding not to exceed $500,000.

 

Section 10.6.         Financial Covenants.

 

(a)          The Company will not permit Shareholders’ Equity at the last day of
any fiscal quarter of the Company to be less than an amount equal to
(i) $580,304,984 plus (ii) 65% of the net cash proceeds of the sale of Equity
Interests by the Company (excluding issuances pursuant to any equity or
compensation plan or on account of any convertible debt) after the date of the
Closing.

 

(b)          The Company will not permit the Asset Coverage Ratio as of the last
Business Day of any fiscal quarter of the Company to be less than 150%, provided
that the Company shall not be in default under this Section 10.6(b) if the Asset
Coverage Ratio is less than 150% both (i) solely to the extent caused or
permitted by SEC Relief Actions and (ii) so long as the related SEC Relief
Requirements have at all times been satisfied.

 

(c)          The Company will not permit the Interest Coverage Ratio as of the
last day of any fiscal quarter of the Company to be less than 1.25 to 1.00.

 

(d)          The Company will not permit the Unencumbered Asset Coverage Ratio
as of the last Business Day of any fiscal quarter to be less than 1.25 to 1.00.

 

Section 11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)          (i) the Company defaults in the performance of or compliance with
any term contained in Section 10.6 or (ii) any covenant in a Supplement which
specifically provides that it shall have the benefit of this paragraph (c); or

 

(d)          the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)), in any Supplement or in any Subsidiary Guaranty
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

 



 31 

 

 

(e)           (i) any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or any
Supplement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (ii) any representation or warranty
made in writing by or on behalf of any Subsidiary Guarantor or by any officer of
such Subsidiary Guarantor in any Subsidiary Guaranty or any writing furnished in
connection with such Subsidiary Guaranty proves to have been false or incorrect
in any material respect on the date as of which made; or

 

(f)            (i) the Company or any Subsidiary Guarantor is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness for borrowed money
that is outstanding in an aggregate principal amount of at least $50,000,000 or
a Swap Contract with a Swap Termination Value of at least $50,000,000 (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary Guarantor
is in default in the performance of or compliance with any financial or negative
covenant (other than (1) any default set forth in clause (i) above, or (2) any
default that is immaterial to the operations or performance of the Company or
such Subsidiary Guarantor and that is not reasonably likely to have a material
impact on the operational performance of the Company or such Subsidiary
Guarantor) of any evidence of any Indebtedness for borrowed money in an
aggregate outstanding principal amount of at least $50,000,000 or a Swap
Contract with a Swap Termination Value of at least $50,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto, and in each case, as a consequence of such
default such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) the Company or any Subsidiary Guarantor is in default in the performance
of or compliance with any other term of any evidence of any Indebtedness for
borrowed money (including any indenture or mortgage) in an aggregate outstanding
principal amount of at least $50,000,000 or a Swap Contract with a Swap
Termination Value of at least $50,000,000 (or its equivalent in the relevant
currency of payment) or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared, due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iv) as a consequence of the occurrence or continuation of any event
or condition (other than the passage of time or the right of the holder of such
Indebtedness to convert such Indebtedness into equity interests), the Company or
any Subsidiary Guarantor has become obligated to purchase or repay Indebtedness
for borrowed money or a Swap Contract before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $50,000,000 or a Swap Termination Value of $50,000,000 (or
its equivalent in the relevant currency of payment); provided that this clause
(f) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, the net cash proceeds of which are used to repay such Indebtedness
within thirty (30) days after such sale or transfer; or (2) convertible debt
that becomes due as a result of a conversion or redemption event, other than as
a result of an “event of default” (as defined in the documents governing such
convertible debt); or

 

(g)           the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 



 32 

 

 

 

(h)            a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Subsidiaries, or any such petition shall be filed against the Company or any of
its Significant Subsidiaries and such petition shall not be dismissed within 60
days; or

 

(i)            any event occurs with respect to the Company or any Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or Section 11(h), provided that the applicable grace
period, if any, which shall apply shall be the one applicable to the relevant
proceeding which most closely corresponds to the proceeding described in
Section 11(g) or Section 11(h); or

 

(j)            one or more final judgments or orders for the payment of money
aggregating in excess of $50,000,000 (or its equivalent in the relevant currency
of payment) (to the extent not covered by independent third party insurance or
by an enforceable indemnity) are rendered against one or more of the Company and
its Significant Subsidiaries and which judgments are not, within 60 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

 

(k)            if (i) any Pension Plan shall fail to satisfy the minimum funding
standards of section 303 of ERISA or section 430 of the Code for any plan year
or part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under section 412 of the Code, (ii) a notice of
intent to terminate any Pension Plan shall have been or is reasonably expected
to be filed with the PBGC or the PBGC shall have instituted proceedings under
ERISA section 4042 to terminate or appoint a trustee to administer any Pension
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Pension Plan may become a subject of any such proceedings, (iii) there is any
“amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under one or more Pension Plans, determined in accordance
with Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

 

(l)            (i) any Subsidiary Guaranty shall cease to be in full force and
effect in any material respect, (ii) any Subsidiary Guarantor or any Person
acting on behalf of any Subsidiary Guarantor shall contest in any manner the
validity, binding nature or enforceability of any Subsidiary Guaranty, or
(iii) the obligations of any Subsidiary Guarantor under any Subsidiary Guaranty
are not or cease to be legal, valid, binding and enforceable in accordance with
the terms of such Subsidiary Guaranty, except in the cases of clauses (i) and
(ii) above pursuant to a transaction permitted hereunder.

 



 33 

 

 

Section 12.        Remedies on Default, Etc.

 

Section 12.1.      Acceleration.

 

(a)            If an Event of Default with respect to the Company described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(i) of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

 

(b)            If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)            If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.      Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.      Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 



 34 

 

 

Section 12.4.      No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. Without limiting the obligations of
the Company under Section 15, the Company will pay on demand such further amount
as shall be sufficient to cover all reasonable and documented out-of-pocket
costs and expenses of up to one firm of outside counsel for all of the holders
of the Notes collectively incurred in any enforcement or collection under this
Section 12.

 

Section 13.        Registration; Exchange; Substitution of Notes.

 

Section 13.1.      Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes and shall direct the Paying Agent to, and shall cause the
Paying Agent to, keep at the Paying Agent's Office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes. At the
Closing, the Company shall conform the register to the Purchaser Schedule. The
Company shall provide each holder of a Note that is an Institutional Investor a
copy of the register at the Closing and shall deliver an updated copy thereof at
least annually and no later than June 10 of each year (beginning June 10, 2021).
The Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the register.

 

Section 13.2.      Transfer and Exchange of Notes

 

(a)            Subject to clause (b) below, any registered holder of a Note or a
Purchaser (an “Assigning Party”) may assign to one or more assignees (other than
a Competitor) (an “Assignee”) all or a portion of its rights and obligations
under its Note and/or under this Agreement.

 

(b)            Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6 to the Company; (iii) an exemption from registration of the Notes
under the Securities Act is available; and (iv) if requested by the Company, the
Assigning Party shall have delivered to the Company such legal opinions,
certifications or other evidence to determine that such assignment or transfer
is being made in compliance with the Securities Act and applicable state
securities laws, in each case at the sole expense of the Assigning Party.

 

(c)            Upon satisfaction of the conditions set forth in clause (b) above
and surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(a)(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes of the same
Series (and of the same tranche if such Series has separate tranches) (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1 or attached to the applicable Supplement
with respect to any Additional Notes. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a tranche, one Note of such tranche may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.

 



 35 

 

 

Section 13.3.      Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(a)(iii)) of evidence reasonably satisfactory to it of the ownership
of and the loss, theft, destruction or mutilation of any Note (which evidence
shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation in the form of a lost note affidavit), and

 

(a)            in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or Additional Purchaser or another
holder of a Note with a minimum net worth of at least $50,000,000 or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or

 

(b)            in the case of mutilation, upon surrender and cancellation
thereof, within 10 Business Days thereafter, the Company at its own expense
shall execute and deliver, in lieu thereof, a new Note of the same Series (and
of the same tranche if such Series has separate tranches), dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

Section 14.      Payments on Notes.

 

Section 14.1.      Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of the
Company in such jurisdiction. The Company (or its agent or sub-agent) may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company, the principal office of the Company’s agent or sub-agent in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

Section 14.2.      Payment by Wire Transfer. So long as any Purchaser or
Additional Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company (or its agent or sub-agent) will pay all sums becoming due
on such Note for principal, Make-Whole Amount, if any, interest and all other
amounts becoming due hereunder by the method and at the address specified for
such purpose below such Purchaser’s name in the Purchaser Schedule or, in the
case of any Additional Purchaser, Schedule A attached to any Supplement to which
such Additional Purchaser is a party, or by such other method or at such other
address as such Purchaser or Additional Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser or
Additional Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or Additional Purchaser or its nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes of the same tranche pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser or Additional Purchaser under this Agreement or any
Supplement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

 



 36 

 

 

Section 14.3.      Tax Forms. Any holder that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Note
shall deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any holder, if reasonably requested
by the Company, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Company as will enable the Company to
determine whether or not such holder is subject to backup withholding or
information reporting requirements (including FATCA). Without limiting the
generality of the foregoing, any holder that is a United States person shall
deliver to the Company on or before the date on which such holder obtains a Note
(and from time to time thereafter upon the reasonable request of the Company),
executed copies of IRS Form W-9 certifying that such holder is exempt from
U.S. federal backup withholding tax. Any holder that is a not United States
person shall deliver to the Company on or before the date on which such holder
obtains a Note (and from time to time thereafter upon the reasonable request of
the Company), executed copies of the applicable IRS Form W-8 and any
documentation prescribed by applicable law as a basis for claiming exemption (if
any) from or a reduction (if any) in U.S. federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company to determine the withholding or
deduction required to be made. If a payment made to a holder under any Note
would be subject to U.S. federal withholding tax imposed by FATCA if such holder
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such holder shall deliver to the Company at the time or times
prescribed by law and at such time or times reasonably requested by the Company
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that such holder has
complied with such holder’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. For purposes of this
Section 14.3, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

Section 15.       Expenses, Etc.

 

Section 15.1.      Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented out-of-pocket costs and expenses (but limited in the case of
attorneys’ fees and expenses, to the reasonable and documented out-of-pocket
attorneys’ fees of one special counsel for, collectively, the Purchasers (and
Additional Purchasers under any Supplement) and each other holder of a Note,
taken as a whole, and, if reasonably required by the Required Holders, one local
counsel in each relevant jurisdiction) incurred by the Purchasers, the
Additional Purchasers, if any, and each other holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement (including any Supplement), any
Subsidiary Guaranty or the Notes (whether or not such amendment, waiver or
consent becomes effective), including: (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, any Subsidiary Guaranty or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement (including any Supplement), any
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Subsidiary Guaranty and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$3,500 per tranche of any Series. If required by the NAIC, the Company shall
obtain and maintain at its own cost and expense a Legal Entity Identifier (LEI).

 



 37 

 

 

The Company will pay, and will save each Purchaser, Additional Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser and an Additional Purchaser, or other holder in
connection with its purchase of the Notes) and (ii) any judgment, liability,
claim, order, decree, fine, penalty, cost, fee, expense (but limited, in the
case of attorneys’ fees and expenses, to the reasonable and documented
out-of-pocket attorneys’ fees of one special counsel for, collectively, the
Purchasers, the Additional Purchasers, if any, and each other holder of a Note,
taken as a whole) or obligation resulting from the consummation of the
transactions contemplated hereby, including the use of the proceeds of the Notes
by the Company, in each case, other than any such judgment, liability, claim,
order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation that resulted from (x) the bad
faith, gross negligence or willful misconduct or breach of this Agreement or any
Note by such Purchaser or such holder of a Note or (y) a claim between a
Purchaser and an Additional Purchaser, or holder of a Note, on the one hand, and
any other Purchaser or holder of a Note, on the other hand (other than claims
arising out of any act or omission by the Company and/or its Affiliates).
Notwithstanding anything to the contrary, the Company shall not be liable to a
Purchaser and an Additional Purchaser, or holder of a Note for any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of the transactions
contemplated hereunder or under any Note asserted by a Purchaser and an
Additional Purchaser or a holder of a Note against the Company or any of its
Affiliates.

 

Section 15.2.      Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement (including any
Supplement) or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where the Company or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this
Agreement (including any Supplement) or any Subsidiary Guaranty or of any of the
Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company hereunder.

 



 38 

 

 

Section 15.3.      Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Supplement, any
Subsidiary Guaranty or the Notes, and the termination of this Agreement.

 

Section 16.        Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any
Additional Purchaser or any other holder of a Note. All statements contained in
any certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any Supplement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser and Additional
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

Section 17.        Amendment and Waiver.

 

Section 17.1.      Requirements. Subject to Section 17.1(b), this Agreement
(including any Supplement) and the Notes may be amended, and the observance of
any term hereof or of the Notes may be waived (either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders, except that:

 

(a)            Amendments.

 

(i)            no amendment or waiver of any of Section 1, Section 2, Section 3,
Section 4, Section 5, Section 6 or Section 21 hereof or the corresponding
provision of any Supplement, or any defined term (as it is used in any such
Section or such corresponding provision of any Supplement), will be effective as
to any Purchaser or Additional Purchaser unless consented to by such Purchaser
or Additional Purchaser in writing;

 

(ii)            no amendment or waiver may, without the written consent of each
Purchaser directly and adversely affected thereby and the holder of each Note
directly and adversely affected thereby at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, in each case, with respect to such Series of Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Section 8 (except as set forth in the second sentence of Section 8.2 (or such
corresponding provision of any Supplement) and Section 11(a), Section 11(b),
Section 12, Section 17 or Section 20); and

 

(iii)          Section 8.5 may be amended or waived to permit offers to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions only with the written
consent of the Company and the Required Holders.

 



 39 

 

 

(b)            Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with, and in compliance with, Sections 2.2
and 4.13 hereof without obtaining the consent of any holder of any other
Series of Notes.

 

Section 17.2.        Solicitation of Holders of Notes.

 

(a)            The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes or any Subsidiary Guaranty. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to this Section 17 or any Subsidiary Guaranty to each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

(b)            The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof, any Supplement or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

 

(c)            Any consent given pursuant to this Section 17 or any Subsidiary
Guaranty by a holder of a Note that has transferred or has agreed to transfer
its Note to (i) the Company, (ii) any Subsidiary or any other Affiliate or
(iii) any other Person in connection with, or in anticipation of, such other
Person acquiring, making a tender offer for or merging with the Company and/or
any of its Affiliates (either pursuant to a waiver under Section 17.1(a)(iii) or
subsequent to Section 8.5 having been amended pursuant to Section 17.1(a)(iii)),
in each case in connection with such consent, shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

Section 17.3.      Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future Purchaser or
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any holder of a Note and
no delay in exercising any rights hereunder or under any Note or Subsidiary
Guaranty shall operate as a waiver of any rights of any holder of such Note.

 

Section 17.4.      Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 



 40 

 

 

Section 18.      Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid), (c) by an internationally recognized overnight delivery service
(charges prepaid) or (d) by e-mail, provided that, in the case of this clause
(d), upon written request of any holder to receive paper copies of such notices
or communications, the Company will promptly deliver such paper copies to such
holder. Any such notice must be sent:

 

(i)            if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in the Purchaser Schedule, or
at such other address as such Purchaser or nominee shall have specified to the
Company in writing,

 

(ii)            if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing,

 

(iii)           if to the Company, to the Company at its address set forth at
the beginning hereof to the attention of the Chief Executive Officer, Chief
Financial Officer and Chief Legal Officer (Fax: (617) 516-2010), or at such
other address as the Company shall have specified to the holder of each Note in
writing, in each case, with a copy (which shall not constitute notice) to:
Dechert LLP, 2929 Arch Street, Philadelphia, PA 19104, Attn: Eric S. Siegel and
Stephen R. Pratt, Fax: (215) 994-2222, Email: eric.siegel@dechert.com and
stephen.pratt@dechert.com, or at such other address as the Company shall have
specified to the holder of each Note in writing, or

 

(iv)           if to an Additional Purchaser or such Additional Purchaser’s
nominee, to such Additional Purchaser or such Additional Purchaser’s nominee at
the address specified for such communications in Schedule A to any Supplement,
or at such other address as such Additional Purchaser or such Additional
Purchaser’s nominee shall have specified to the Company in writing.

 

Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary contained herein, any notice to be
given by the Company (other than an officer’s certificate) may be delivered by
an agent or sub-agent of the Company.

 

Section 19.      Reproduction of Documents.

 

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser or Additional Purchaser at the Closing, and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or Additional Purchaser, may be reproduced by such Purchaser or
Additional Purchaser by any photographic, photostatic, electronic, digital, or
other similar process and such Purchaser or Additional Purchaser may destroy any
original document so reproduced. The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser or Additional Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 



 41 

 

 

Section 20.      Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or Additional Purchaser by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement or any Supplement that
is proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser or Additional Purchaser as
being confidential information of the Company or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser or Additional Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or Additional Purchaser or any Person acting on such
Purchaser’s or Additional Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser or Additional Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser or Additional Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser or Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser and
Additional Purchaser, provided that such Purchaser or Additional Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees (legal and contractual), agents, attorneys, trustees and affiliates
(to the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors and, with respect to any Purchaser or Additional
Purchaser that is a fund, its partners and investors who are Institutional
Investors, in each case who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser or Additional Purchaser, (vii) the NAIC or the SVO or, in
each case, any similar organization, or any nationally recognized rating agency
that requires access to information about such Purchaser’s or Additional
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser or
Additional Purchaser, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which such Purchaser or Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or Additional Purchaser may reasonably
determine such delivery and disclosure to be necessary in the enforcement or for
the protection of the rights and remedies under such Purchaser’s or Additional
Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or Additional
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or
Additional Purchaser or such holder and the Company, this Section 20 shall
supersede any such other confidentiality undertaking.

 



 42 

 

 

Section 21.        Substitution of Purchaser

 

Each Purchaser or Additional Purchaser shall have the right to substitute any
one of its Affiliates or another Purchaser or Additional Purchaser or any one of
such other Purchaser’s or Additional Purchaser’s Affiliates (other than a
Competitor) (a “Substitute Purchaser”) as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser or Additional Purchaser and such
Substitute Purchaser, shall contain such Substitute Purchaser’s agreement to be
bound by this Agreement and shall contain a confirmation by such Substitute
Purchaser of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) or any Additional Purchaser in any
Supplement, shall be deemed to refer to such Substitute Purchaser in lieu of
such original Purchaser or Additional Purchaser, as the case may be. In the
event that such Substitute Purchaser is so substituted as a Purchaser hereunder
or an Additional Purchaser in any Supplement and such Substitute Purchaser
thereafter transfers to such original Purchaser or Additional Purchaser all of
the Notes then held by such Substitute Purchaser, upon receipt by the Company of
notice of such transfer, any reference to such Substitute Purchaser as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser or Additional Purchaser, as the case may be, and such
original Purchaser or Additional Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

Section 22.        Miscellaneous.

 

Section 22.1.      Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) permitted hereby, whether so expressed or not,
except that, subject to Section 10.2, the Company may not assign or otherwise
transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

Section 22.2.      Accounting Terms.

 

(a)            All accounting terms used herein which are not expressly defined
in this Agreement have the meanings respectively given to them in accordance
with GAAP. Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (ii) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

(b)            If the Company notifies the holders of the Notes that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if a holder of the Notes notifies the
Company that the Required Holders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 



 43 

 

 

Section 22.3.      Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.      Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

Section 22.5.      Counterparts; Electronic Contracting.

 

(a)            This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. The
parties agree to electronic contracting and signatures with respect to this
Agreement and the documents related hereto. Delivery of an electronic signature
to, or a signed copy of, this Agreement and such other documents by facsimile,
email or other electronic transmission shall be fully binding on the parties to
the same extent as the delivery of the signed originals and shall be admissible
into evidence for all purposes. The words “execution,” “execute”, “signed,”
“signature,” “delivery” and words of like import in or related to this Agreement
or any document to be signed in connection with this Agreement shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Company, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding the foregoing, if any Purchaser shall request
manually signed counterpart signatures to this Agreement or the documents
related hereto, the Company hereby agrees to use its reasonable endeavors to
provide such manually signed signature pages as soon as reasonably practicable
(but in any event within 30 days of such request or such longer period as the
requesting Purchaser and the Company may mutually agree).

 



 44 

 

 

(b)            The parties agree to electronic contracting and signatures with
respect to each Note delivered hereunder in registered form. Delivery of an
electronic signature to, or a signed copy of, any Note in the name of a
particular Purchaser by facsimile, email or other electronic transmission shall
be fully binding on the Company to the same extent as the delivery of the signed
original of any such Note and shall be admissible into evidence for all
purposes, and the Company hereby expressly waives any defense related to a
Purchaser’s failure to present an original Note. The Company further agrees that
it shall produce a manually signed Note for delivery to each Purchaser in
accordance with the instructions provided by such Purchaser as soon as
reasonably practicable (but in any event within 30 days of such request or such
longer period as the requesting Purchaser and the Company may mutually agree).

 

Section 22.6.      Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

Section 22.7.      Jurisdiction and Process; Waiver of Jury Trial.

 

(a)            The Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company and each Purchaser and Additional
Purchaser irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)            The Company and each Purchaser and Additional Purchaser agrees,
to the fullest extent permitted by applicable law, that a final judgment in any
suit, action or proceeding of the nature referred to in Section 22.7(a) brought
in any such court shall be conclusive and binding upon it subject to rights of
appeal, as the case may be, and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which it or any of its assets is or may be subject) by a suit
upon such judgment.

 

(c)            The Company and each Purchaser and Additional Purchaser consents
to process being served by or on behalf of any holder of Notes in any suit,
action or proceeding of the nature referred to in Section 22.7(a) by mailing a
copy thereof by registered, certified, priority or express mail (or any
substantially similar form of mail), postage prepaid, return receipt or delivery
confirmation requested, to it at its address specified in Section 18 or at such
other address of which such holder shall then have been notified pursuant to
said Section. The Company and each Purchaser and Additional Purchaser agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

 

(d)            Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 



 45 

 

 

(e)            The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

 

* * * * *

 



 46 

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

  Very truly yours,       BAIN CAPITAL SPECIALTY FINANCE, INC.           By:    
  Name:     Title:

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

[Add Purchaser Signature Blocks]

 

[Signature Page to Master Note Purchase Agreement]

 



 

 

 

SCHEDULE A

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Additional Covenant Effective Date” means, in respect of any Incorporated
Covenant, the day on which the holders of Notes receive a Compliance Certificate
in connection with the Company’s financial statements, covering the next
subsequent financial period of the Company following the financial period in
which such Incorporated Covenant was removed, terminated, amended or modified,
as applicable, under the relevant Other Facility or the relevant Other Facility
was terminated.

 

“Additional Notes” is defined in Section 2.2.

 

“Additional Purchasers” means purchasers of Additional Notes.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Anything herein to
the contrary notwithstanding, the term “Affiliate” shall not include any Person
that constitutes a Portfolio Investment held by any Obligor or any of its or
their subsidiaries in the ordinary course of business.

 

“Agreement” means this Master Note Purchase Agreement, including all
Supplements, Schedules and Exhibits attached to this Agreement (including all
Schedules and Exhibits attached to any Supplement), each as may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Amended Credit Facility” is defined in Section 9.11(a).

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Applicable Coupon” means, as of any date of determination, the applicable rate
per annum set forth in the following table that corresponds to the Asset
Coverage Ratio calculation as set forth in the most recent Compliance
Certificate delivered to each holder of a Note pursuant to Section 7.2(a).  For
the period from June 10, 2020 through the date that the Company sends each
holder of a Note the first Compliance Certificate, the Applicable Coupon will be
the rate per annum in the row styled “Level II.”

 

Level  Asset Coverage Ratio  Applicable Coupon  I  greater than 180%   8.000%
II  less than or equal to 180%   8.500%

 

Schedule A
(to Master Note Purchase Agreement)

 



 

 

 

provided that if any of the following occur (i) the Asset Coverage Ratio is less
than 150% (a) solely to the extent caused or permitted by SEC Relief Actions and
(b) so long as the SEC Relief Requirements are then satisfied, the Applicable
Coupon shall increase by an additional 1.00%; (ii) a Below Investment Grade
Event shall have occurred and be continuing, the Applicable Coupon shall
increase by an additional 1.00% until the date on which such Below Investment
Grade Event is cured; and (iii) an Unsuccessful Equity Offering has occurred and
has not been cured by a Successful Equity Offering, the Applicable Coupon shall
increase by an additional 1.00%, which step-ups for the avoidance of doubt can
be cumulative, but not more than 3.00%.

 

Except as otherwise set forth in this definition, the Applicable Coupon will be
based upon the most recent Compliance Certificate. Except as otherwise set forth
in this definition, the Applicable Coupon will be re-determined (i) quarterly on
the first Business Day of the month following the date of delivery to each
holder of a Note of the applicable Compliance Certificate pursuant to
Section 7.2(a) or (ii) on the date on which the holders of the Notes receive any
Rating necessary to cure such Below Investment Grade Event, as applicable. If
the Company fails to furnish any Compliance Certificate when such Compliance
Certificate is due, then the Applicable Coupon will be the rate per annum in the
row styled “Level II” (or if then in effect, at the rate calculated pursuant to
the proviso above) as of the first day of the month following the date on which
that Compliance Certificate was required to be delivered until the date on which
that Compliance Certificate is delivered, on which date (but not retroactively
unless such subsequently delivered Compliance Certificate shows a higher
Applicable Coupon than what was in effect during the period when the Company
failed to furnish the Compliance Certificate), without constituting a waiver of
any Default or Event of Default occasioned by the failure to timely deliver that
Compliance Certificate, the Applicable Coupon will be set at the rate per annum
based upon the calculations disclosed by that Compliance Certificate.  If any
information contained in any Compliance Certificate delivered pursuant to
Section 7.2(a) is shown to be inaccurate, and that inaccuracy, if corrected,
would have led to the application of a higher Applicable Coupon for any period
than the Applicable Coupon actually applied for that period, then (i) the
Company shall promptly deliver or cause to be delivered to each holder of a Note
a correct Compliance Certificate for that period; (ii) the Applicable Coupon
will be determined as if the correct Applicable Coupon (as set forth in the
table above) were applicable for that period (irrespective of whether a correct
Compliance Certificate is delivered); and (iii) the Company shall promptly (but
in any event within two Business Days after delivery of that corrected
Compliance Certificate or after demand by any holder of a Note) deliver to each
holder of a Note full payment in respect of the accrued additional interest as a
result of the increased Applicable Coupon for that period.

 

“Asset Coverage Ratio” means “Asset coverage” as defined in the Investment
Company Act.

 

“Assignee” is defined in Section 13.2(a).

 

“Assigning Party” is defined in Section 13.2(a).

 

“Below Investment Grade Event” shall occur if:

 

(a)            at any time the Company has obtained a Rating of the Notes from
only one NRSRO, the then most recent Rating from such NRSRO that is in full
force and effect (not having been withdrawn) is less than Investment Grade; or

 

(b)            at any time the Company has obtained a Rating of the Notes from
two NRSROs, the then lower of the most recent Ratings from the NRSROs that are
in full force and effect (not having been withdrawn) is less than Investment
Grade; or

 



 A-2 

 

 

(c)            at any time the Company has obtained a Rating of the Notes from
three or more NRSROs, the then lowest of the most recent Ratings from the NRSROs
that is in full force and effect (not having been withdrawn) is less than
Investment Grade; or

 

(d)            at any time the Company shall have failed to receive and deliver
to the holders of the Notes a Rating of the Notes from at least one NRSRO as
required pursuant to Section 9.10.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of
comprehensive sanctions that have been imposed under U.S. Economic Sanctions
Laws or (c) a Person that is an agent, department or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, any Person, entity, organization, country or regime described in
clause (a) or (b).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Canada Blocked Person” means (a) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (b) a Person
identified in or pursuant to (i) Part II.1 of the Criminal Code (Canada), as
amended or (ii) the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, as amended or (iii) the Justice for Victims of Corrupt Foreign Officials
Act (Sergei Magnitsky Law), as amended or (iv) regulations or orders promulgated
pursuant to the Special Economic Measures Act (Canada), as amended, the United
Nations Act (Canada), as amended, or the Freezing Assets of Corrupt Foreign
Officials Act (Canada), as amended, in any case pursuant to this clause (b) as a
Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.

 

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the Proceeds of Crime (Money
Laundering) and Terrorist Finance Act, as amended, the Justice for Victims of
Corrupt Foreign Officials Act (Sergei Magnitsky Law), as amended, the United
Nations Act (Canada), as amended, the Export and Import Permits Act (Canada), as
amended, and the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, and including all regulations promulgated under any of the foregoing,
or any other similar sanctions program or action.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) commercial paper maturing no more than 270 days from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$250,000 and is fully insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds or mutual funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(e) above

 



 A-3 

 

 

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of shares representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
shares of capital stock, membership interest or partnership interest, as
applicable, in the Company, other than any such acquisition by any Permitted
Holders or (ii) the Investment Manager shall for any reason tender its
resignation, or be removed with or without cause, under the Investment
Management Agreement, or the Investment Management Agreement shall be
terminated, provided that it shall not be a Change in Control if a Permitted
Holder of the Company acts as the successor Investment Manager.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; (b) any Person
who is not an Affiliate of the Company or any of its subsidiaries and who
engages (or whose Affiliate engages), as its primary business, in (i) the same
or similar business as a material business of the Company or any of its
subsidiaries or (ii) the business of providing loans in the middle market or to
venture companies and such Person is not a bank or an insurance company; or
(c) any Affiliate of any of the foregoing; provided that:

 

(i)            the provision of investment advisory services by a Person to a
Plan which is owned or controlled by a Person which would otherwise be a
Competitor shall not in any event cause the Person providing such services to be
deemed to be a Competitor, provided that such Person providing such services has
established and maintains procedures which will prevent Confidential Information
supplied to such Person from being transmitted or otherwise made available to
such Plan;

 

(ii)            in no event shall an Institutional Investor be deemed a
Competitor if such Institutional Investor is a pension plan sponsored by a
Person which would otherwise be a Competitor but which is a regular investor in
privately placed Securities and such pension plan has established and maintains
procedures which will prevent Confidential Information supplied to such pension
plan by the Company from being transmitted or otherwise made available to such
plan sponsor; and

 

(iii)            in any event that any Private Placement Agent that would
otherwise be deemed to be a Competitor pursuant to the foregoing provisions of
this definition, such Private Placement Agent shall not be deemed to be a
Competitor if such Private Placement Agent holds the Notes only in connection
with its role as an intermediary in the prompt and expeditious sale in
accordance with customary financial market conditions of the Note or Notes owned
by one Institutional Investor who is not a Competitor to another purchasing
Institutional Investor who is a Permitted Transferee that is not a Competitor
and such Private Placement Agent has established procedures which will prevent
confidential information supplied to either the selling or buying Institutional
Investor by the Company from being transmitted or otherwise made available to
such Private Placement Agent or any of its Affiliates in any capacity other than
as the agent and intermediary in connection with such sale of any such Note or
Notes.

 



 A-4 

 

 

“Compliance Certificate” is defined in Section 7.2.

 

“Confidential Information” is defined in Section 20.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or
(ii) of this definition.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum that is 2.00% above the
rate of interest stated in clause (a) of the first paragraph of the applicable
Notes.

 

“Disclosure Documents” is defined in Section 5.3(a).

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any applicable federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or settlement or consent
agreements relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder from time to time in effect.

 



 A-5 

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414(b),
(c), (m) or (o) of the Code.

 

“Event of Default” is defined in Section 11.

 

“Excluded Subsidiaries” means, collectively, (a) any Financing Subsidiary,
(b) any bankruptcy remote special purpose vehicle, (c) any Person that
constitutes an Investment held by the Company that is not, under generally
accepted accounting principles in the United States, consolidated on the
financial statements of the Company and its Subsidiaries, or (d) any Subsidiary
or direct holding company of any of the foregoing.

 

“Existing Credit Facility” is defined in Section 9.11(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is a Controlled
Foreign Corporation or a Subsidiary of a Controlled Foreign Corporation.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

 

“Goldman Sachs” means Goldman Sachs & Co. LLC.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)            the United States of America or any state or other political
subdivision thereof, or

 

(ii)            any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 



 A-6 

 

 

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guaranty shall not include (i) “bad boy”
guaranties and (ii) endorsements for collection or deposit in the ordinary
course of business or customary indemnification agreements entered into in the
ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guaranty at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guaranty is incurred, unless the
terms of such Guaranty expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guaranty shall be deemed to be an amount equal to such lesser amount).

 

“Hazardous Materials” means any and all pollutants, contaminants, or toxic or
hazardous wastes or substances which are regulated by Environmental Law,
including asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, or petroleum products.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Section 7, Section 12, Section 17.2 and Section 18 and any related definitions
in this Schedule A, “holder” shall mean the beneficial owner of such Note whose
name and address appears in such register.

 

“Incorporated Covenant” is defined in Section 9.11(b).

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)            its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;

 

(b)            its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

(c)            (i) all liabilities appearing on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;

 

(d)            all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

 



 A-7 

 

 

(e)            all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money);

 

(f)            the aggregate Swap Termination Value of all Swap Contracts of
such Person; and

 

(g)            any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any debt
Portfolio Investment that is entitled to the benefit of a first lien that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is non-recourse to the Company and its Subsidiaries and (ii) would not
represent a claim against the Company or any of its Subsidiaries in a
bankruptcy, insolvency or liquidation proceeding of the Company or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio,
determined on a consolidated basis for the Company and its subsidiaries, without
duplication, of (a) Net Investment Income of the Company and its subsidiaries
for the four consecutive fiscal quarters then ended, plus interest expense to
(b) interest expense for such period.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Grade” means a rating of at least “BBB-” (or its equivalent) or
higher by Egan-Jones Ratings Co., or its equivalent by any other NRSRO without
giving effect to any credit watch.

 

“Investment Management Agreement” means that certain Second Amended and Restated
Investment Advisory Agreement between the Company and BCSF Advisors, LP.

 

“Investment Manager” means BCSF Advisors, LP, in its capacity as “Advisor” under
the Investment Management Agreement. Each reference herein to the Investment
Manager shall be deemed to constitute a reference as well to any agent of the
Investment Manager and to any other Person to whom the Investment Manager has
delegated any of its duties under the Investment Management Agreement in
accordance with the terms thereof (as in effect at the date of this Agreement),
in each case during such time as and to the extent that such agent or other
Person is performing such duties.

 



 A-8 

 



 

“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Swap Contracts.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements
but, in the case of Portfolio Investments that are equity securities, excluding
customary drag-along, tag-along, right of first refusal and other similar rights
in favor of other equity holders of the same issuer, provided that “Lien” does
not include conditional purchase rights of joint venturers or similar program
participants in connection with investment origination activities). For the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, customary restrictions on assignments or transfers thereof on
customary and market based terms pursuant to the underlying documentation
relating to such Investment shall not be deemed to be a “Lien”.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries (other than Excluded Subsidiaries) taken as a whole (excluding in
any case a decline in the net asset value of the Company or its Subsidiaries or
a change in general market conditions or values of the portfolio investments of
the Company and its Subsidiaries (taken as a whole)), (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, (c) the
ability of any Subsidiary Guarantor to perform its obligations under its
Subsidiary Guaranty, or (d) the validity or enforceability of this Agreement,
the Notes or any Subsidiary Guaranty.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries, any
agreement(s) creating or evidencing indebtedness for borrowed money (other than
bonds, converts or public offerings of debt investments) entered into on or
after the date of Closing by the Company or any Subsidiary (other than an
Excluded Subsidiary or a Foreign Subsidiary), or in respect of which the Company
or any Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary) is
an obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $50,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency).

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 



A-9 

 

 

“More Favorable Covenant” is defined in Section 9.11(a).

 

“Most Favored Lender Notice” means, in respect of any More Favorable Covenant, a
written notice to each of the holders of the Notes delivered promptly, and in
any event within five Business Days after the inclusion of such More Favorable
Covenant in any Other Facility (including by way of amendment or other
modification of any existing provision thereof) from a Senior Financial Officer
of the Company referring to the provisions and setting forth a reasonably
detailed description of such More Favorable Covenant (including any defined
terms used therein) and related explanatory calculations, as applicable.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Investment Income” means, with respect to any period, net investment income
determined in accordance with GAAP.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

 

“Notes” is defined in Section 1.

 

“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose status has been confirmed by the SVO.

 

“Obligors” means, collectively, the Company and the Subsidiary Guarantors.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Other Credit Facility” is defined in Section 9.11(a).

 

“Paying Agent” shall mean U.S. Bank National Association, as paying agent,
registrar and transfer agent under the Paying Agency Agreement and any successor
thereunder.

 

“Paying Agent Agreement” shall mean the Paying Agent and Transfer Agent Services
and Registrar Agreement dated as of June 5, 2020 by and between the Company and
the Paying Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 



A-10 

 

 

“Pension Plan” means any Plan that is subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Holders” means (i) BCSF Advisors, LP, (ii) any Affiliate of BCSF
Advisors, LP or Bain Capital Credit, LP or (iii) any entity that is managed by
any of the foregoing in clause (i) or (ii) that is organized under the laws of a
jurisdiction located in the United States of America.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
governmental authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate has any liability.

 

“Portfolio Investment” means any Investment held by the Company and its
subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Company).

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“Presentation” is defined in Section 5.3.

 

“Private Placement Agent” means any company organized as a “broker” or “dealer”
(as each such term is defined in Section 3(a), (4) and (5), respectively, of the
Exchange Act) of recognized national standing regularly engaged as an
intermediary in the placement or sale to and among Institutional Investors of
Indebtedness Securities exempt from registration under the Securities Act.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2) and any
Substitute Purchaser (so long as any such substitution complies with
Section 21), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 13.2 or as the result of a
substitution pursuant to Section 21 shall cease to be included within the
meaning of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 



A-11 

 

 

“Rating” means a public rating of a Series of Notes, which rating shall
specifically describe the Notes, including their interest rate, maturity and
Private Placement Number, issued by an NRSRO.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, (b) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor and (c) is not a Competitor.

 

“Relevant Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires the Company or the Company and its subsidiaries to
achieve or maintain a stated level of financial condition or performance and
includes any requirement that the Company or any subsidiary:

 

(a)            maintain a specified level of net worth, shareholders’ equity,
total assets, cash flow or net income;

 

(b)            maintain any relationship of any component of its capital
structure to any other component thereof (including the relationship of
Indebtedness, senior Indebtedness or subordinated Indebtedness to total
capitalization or to net worth);

 

(c)            maintain any measure of its ability to service its Indebtedness
(including exceeding any specified ratio of revenues, cash flow or net income to
Indebtedness, interest expense, rental expense, capital expenditures and/or
scheduled payments of Indebtedness); or

 

(d)            not to exceed any maximum level of indebtedness.

 

“Required Holders” means at any time on or after the Closing, the holders of
greater than 50.0% in principal amount of each Series of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates) , provided, that at any time at which there are two or more holders
of the Notes (exclusive of Notes then owned by the Company or any of its
Affiliates), Required Holders shall require the consent of not less than two
holders of Notes.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., a New York
corporation, or any successor thereto.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any subsidiary of the Company (or such subsidiary’s
general partner or manager entity) that is (x) a “small business investment
company” licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) under the Small Business Investment Act of
1958, as amended, and (y) designated in writing by the Company (as provided
below) as an SBIC Subsidiary, so long as:

 

(i)            other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that the Company make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 10.1(e) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Company or any of its subsidiaries (other than any SBIC
Subsidiary), (ii) is recourse to or obligates the Company or any of its
subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Company or any of its subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 



A-12 

 

 

(ii)            neither the Company nor any of its subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(iii)            such Person has not Guaranteed or become a co-borrower under,
and has not granted a security interest in any of its properties to secure, and
the Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

Any designation by the Company under clause (y) above shall be effected pursuant
to a certificate of a Senior Financial Officer delivered to the Purchasers,
which certificate shall include a statement to the effect that, to such Senior
Financial Officer’s knowledge, such designation complied with the foregoing
conditions.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“SEC Filings” means the written information contained in the Company’s SEC
filings that were made prior to the date of this Agreement or any Supplement, as
applicable.

 

“SEC Relief Action” means actions taken by the Company pursuant to and expressly
permitted by the SEC Relief Order.

 

“SEC Relief Order” means SEC Release No. 33837 dated April 8, 2020 promulgating
an order under Section 6(c), 17(d), 38(a) and 57(i) of the Investment Company
Act and any extensions, renewals or amendments thereto.

 

“SEC Relief Requirements” with respect to any SEC Relief Actions shall be
satisfied if each of the following shall be true at all times after the taking
of such SEC Relief Actions: (i) the SEC Relief Order is in effect; (ii) the
Company has elected to rely on the SEC Relief Order, (iii) such SEC Relief
Actions are in reliance on the SEC Relief Order; and (iv) the Company is in
compliance in all material respects with all requirements relating thereto as
required by the SEC Relief Order.

 

“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8(b).

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Company thereunder).

 

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

 



A-13 

 

 

“Series 2020 Notes” is defined in Section 1 of this Agreement.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Company and its
consolidated Subsidiaries at such date.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company (a) which is a non-recourse or limited recourse subsidiary,
(b) which is a bankruptcy remote special purpose vehicle, (c) that is not
consolidated with the Company for purposes of GAAP, or (d) which is an Excluded
Subsidiary; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary”.

 

“Source” is defined in Section 6.2.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that such Lien
was created to secure Indebtedness owing by such issuer to such creditors.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c),
and (c) representations, warranties, covenants and indemnities (together with
any related performance guarantees) of a type that are reasonably customary in
commercial loan or securitization transactions (in each case in clauses (a),
(b) and (c) excluding obligations related to the collectability of the assets
sold or the creditworthiness of the underlying obligors and excluding
obligations that constitute credit recourse).

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Structured Subsidiary” means:

 

(a)            a direct or indirect subsidiary of the Company to which any
Obligor sells, conveys or otherwise transfers (whether directly or indirectly)
portfolio investments or which makes or purchases portfolio investments, which
is formed in connection with such Subsidiary obtaining and maintaining
third-party financing from unaffiliated third parties, and which engages in no
material activities other than in connection with the purchase and financing of
such assets, and which is designated by the Company (as provided below) as a
Structured Subsidiary; and, so long as:

 

(i)            no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such Subsidiary (i) is Guaranteed by any Obligor
(other than Guarantees in respect of Standard Securitization Undertakings),
(ii) is recourse to or obligates any Obligor in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property of any
Obligor, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings or any
Guarantee thereof; and

 



A-14 

 

 

(ii)            no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results; and

 

(b)            any passive holding company that is designated by the Company (as
provided below) as a Structured Subsidiary, so long as:

 

(i)            such passive holding company is the direct parent of a Structured
Subsidiary referred to in clause (a);

 

(ii)            such passive holding company engages in no activities and has no
assets (other than in connection with the transfer of assets to and from a
Structured Subsidiary referred to in clause (a), and its ownership of all of the
Equity Interests of a Structured Subsidiary referred to in clause (a)) or
liabilities;

 

(iii)            all of the Equity Interests of such passive holding company are
owned directly by an Obligor;

 

(iv)            no Obligor has any contract, agreement, arrangement or
understanding with such passive holding company; and

 

(v)            no Obligor has any obligation to maintain or preserve such
passive holding company’s financial condition or cause such entity to achieve
certain levels of operating results.

 

Any such designation by the Company shall be effected pursuant to a certificate
of a Senior Financial Officer delivered to the Purchasers, which certificate
shall include a statement to the effect that, to such Senior Financial Officer’s
knowledge, such designation complied with the applicable foregoing conditions.
Each Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Excluded Subsidiary. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty or joinder thereto.

 

“Subsidiary Guaranty” is defined in Section 9.7(a)(i).

 

“Substitute Purchaser” is defined in Section 21.

 

“Successful Equity Offering” means the Company has issued and sold at least
12,912,453 shares of its common stock since the date of this Agreement.

 



A-15 

 

 

“Supplement” is defined in Section 2.2.

 

“SVO” means the Securities Valuation Office of the NAIC.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“tranche” means all Notes of a Series having the same maturity, interest rate,
currency and schedule for mandatory prepayments.

 

“Unencumbered Asset Coverage Ratio” means, as of any date, on a consolidated
basis for the Company and its consolidated subsidiaries, the ratio of
(a) Unencumbered Assets on such date to (b) Unsecured Debt on such date. For
clarity, the calculation of the Unencumbered Asset Coverage Ratio (and any
defined term used in this definition) with respect to the Company shall be made
in accordance with any exemptive order issued by, or exemptive relief granted
by, the SEC with respect to the indebtedness of any SBIC Subsidiary. For the
avoidance of doubt, for purposes of this definition and any defined term used in
this definition, (x) in no event shall liabilities or indebtedness include any
unfunded commitment and (y) the outstanding utilized notional amount of any
total return swap, in each case less the value of the margin posted by the
Company or any of its consolidated subsidiaries thereunder at such time shall be
treated as a Senior Security of the Company for the purposes of calculating the
Unencumbered Asset Coverage Ratio.

 

“Unencumbered Assets” means (i) the value of total assets of the Company and its
consolidated subsidiaries that are not secured by a Lien (other than Liens not
prohibited by Section 10.5), including, without duplication, the value of any
equity interests owned by the Company, directly or indirectly, in a consolidated
subsidiary, less (ii) all unsecured liabilities and unsecured indebtedness not
represented by Senior Securities of the Company.

 

“United States person” has the meaning set forth in Section 7701(a)(30) of the
Code.

 



A-16 

 

 

“Unsecured Debt” means the aggregate amount of Senior Securities representing
unsecured indebtedness of the Company (each as determined pursuant to the
Investment Company Act and any orders of the SEC issued to the Company
thereunder); provided that, with respect to that certain Revolving Loan
Agreement, dated March 27, 2020, by and between the Company, as borrower, and
BCSF Advisors, LP, as lender (as may be amended from time to time), “Unsecured
Debt” shall only include the amount actually drawn.

 

“Unsecured Indebtedness” means the Indebtedness of the Company with a final
maturity greater than one year from the date of determination outstanding at any
time that is not secured in any manner by any Lien on assets of the Company or
any of its Subsidiaries.

 

“Unsuccessful Equity Offering” means that on or prior to June 10, 2020 the
Company has not received subscriptions for at least 12,912,453 shares of its
common stock pursuant to a prospectus dated May 8, 2020 and filed with the SEC.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 



A-17 

 

 

SCHEDULE 1

 

[Form of SERIES 2020 SENIOR Note DUE 2023]

 

BAIN CAPITAL SPECIALTY FINANCE, INC.

 

SERIES 2020 Senior Note Due 2023

 

No. [_____]  June 10, 2020 $[_______]  PPN[______________]

 

For Value Received, the undersigned, BAIN CAPITAL SPECIALTY FINANCE, INC.
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on June 10, 2023 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate per annum equal to the
Applicable Coupon in effect on each day from the date hereof, payable
semiannually, on the 10th day of June and December in each year, commencing with
the June or December next succeeding the date hereof, and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at U.S.
Bank National Association, as Paying Agent to the Company, in Boston,
Massachusetts or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Master Note
Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Master Note Purchase Agreement, dated June 10, 2020 (as from
time to time amended, supplemented or modified, the “Master Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Master Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Master Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Master Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Master Note Purchase
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Master Note Purchase
Agreement, but not otherwise.

 

Schedule 1
(to Master Note Purchase Agreement)

 





 

  

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Master Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

BAIN CAPITAL SPECIALTY FINANCE, INC.

 

  By       Name:     Title:

 



A-2

 